United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3092
                                     ___________

Technical Ordnance, Inc.,             *
                                      *
                   Appellee,          *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of Minnesota.
Hartford Accident and Indemnity       *
Insurance Company, sued as Hartford   *      [UNPUBLISHED]
Accident and Indemnity Company,       *
                                      *
                   Appellant.         *
                                 ___________

                            Submitted: May 12, 1999
                                Filed: May 20, 1999
                                   ___________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Hartford Accident and Indemnity Insurance Company (Hartford) appeals the
district court's adverse grant of summary judgment in Technical Ordnance, Inc.'s action
to recover defense costs under a policy of insurance issued by Hartford. We review a
grant of summary judgment under a well-established standard. Because this is a
diversity action, we review de novo questions of state law. Having considered the
record and the parties' briefs, we are satisfied the district court correctly applied the
controlling state law and the record supports the district court's ruling. We also
conclude a comprehensive opinion in this diversity case would lack precedential value.
We thus affirm on the basis of the district court's ruling without further discussion. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-